Exhibit 10.2 COMPANY NOTE October 28, 2011 ENSURGE, INC. Secured Convertible Promissory Note FOR VALUE RECEIVED, EnSurge, Inc., a Nevada corporation (the “Borrower”), hereby promises to pay to the order of Zadar LLC, a Delaware limited liability company, or its successors or assigns (the “Lender,” and together with the Borrower, the “Parties”), the principal sum of $605,000.00 together with all accrued and unpaid interest thereon, fees incurred or other amounts owing hereunder, all as set forth below in this Secured Convertible Promissory Note (this “Note”). This Note is issued pursuant to that certain Securities Purchase Agreement of even date herewith, entered into by and among the Borrower, EnSurge NM, LLC, a Utah limited liability company (“EnSurge NM”), the Lender, Next View Capital L.P., a Delaware limited partnership (“Next View”), and Stewart Flink (“Agent”) as agent thereunder (the “Purchase Agreement”).
